



FIRST AMENDMENT TO
EMPLOYMENT, CONFIDENTIALITY AND NON-COMPETE AGREEMENT


This First Amendment to Employment, Confidentiality and Non-Compete Agreement
(this “First Amendment”), dated as of March 1, 2017 (“Amendment Date”), is by
and between Elevate Credit Service, LLC, a Delaware limited liability company
(“Company” or “Employer”) and Scott Greever (“Employee”).


Recitals


WHEREAS, the Parties entered into that certain Employment, Confidentiality and
Non-Compete Agreement, dated as of February 15, 2016 (the “Agreement”); and


WHEREAS, the Parties mutually desire to amend the Agreement as set forth in this
First Amendment.


NOW, THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties agree as follows.


Agreement


1.
Definitions. Capitalized terms used but not defined in this First Amendment
shall have the respective definitions given to such terms in the Agreement.



2.
Certain Definitions. Section 2.2.4(A)(iv) of the Agreement is hereby amended and
restated, in its entirety, to read as follows:



“(iv)
Employee’s using for Employee’s own benefit or the benefit of any third party
any material, non-public information, confidential information or proprietary
information of any entity within the Elevate Group, or willfully or negligently
disclosing any such information to third parties without the prior written
consent of Company’s CEO or the Board of EC, or any violation by Employee of any
of Employee’s obligations under Section 4; provided, however, that any such use
or disclosure is subject to the whistleblower provisions of Employer’s Code of
Business Conduct and Ethics Policy, and provided further, that nothing in this
Agreement restricts Employee from initiating communications with, responding to
any inquiry from, or providing testimony before the SEC, FINRA, any other
self-regulatory organization or any other state or federal regulatory authority
without the prior consent of Employer;”



3.
Base Salary. Section 2.3.1 of the Agreement is hereby amended and restated, in
its entirety, to read as follows:



“2.3.1
As compensation for services rendered under this Agreement, Employee shall be
entitled to receive from Company an aggregate minimum base salary of Two Hundred
and Eighty-Five Thousand Dollars ($285,000) per annum for each twelve (12) month
period from the date hereof, or such other amount as agreed to by the Parties
from time to time. The base salary to be paid to Employee shall be paid
bi-weekly in accordance with Company’s payroll policies less all applicable
withholding or taxes which may be adjusted at the sole discretion of Company.
Employee authorizes Company to make any deductions from his or her compensation,
including from the final paycheck that are deemed necessary by Company to comply
with state or federal laws on withholdings, to compensate for property not
returned, or to recover any advances paid to Employee.”





1



--------------------------------------------------------------------------------




4.
Discretionary Bonus. Section 2.3.2 of the Agreement is hereby amended and
restated in its entirety, to read as follows:



“2.3.2
Discretionary Bonus. Each fiscal year, Employee shall be eligible to receive a
bonus with a target value of fifty percent (50%) of base salary, or such other
target value as agreed to by the Parties from time to time. Any bonus is
discretionary and subject to ultimate determination by the Board. Furthermore,
any bonus is not earned or accrued until paid and shall be paid less any
applicable withholdings or taxes.”



5.
Protective Covenants. The following new Section 4.9 is added to the Agreement:



“4.9
18 U.S.C. § 1833(b) Notice. The Parties are hereby notified that 18 U.S.C. §
1833(b) states as follows:



A.
An individual shall not be held criminally or civilly liable under any Federal
or State trade secret law for the disclosure of a trade secret that—(A) is
made—(i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.



B.
Accordingly, notwithstanding anything to the contrary in this Agreement, the
Parties understand that they have the right to disclose in confidence trade
secrets to Federal, State, and local government officials, or to an attorney,
for the sole purpose of reporting or investigating a suspected violation of
law. The Parties understand that they also have the right to disclose trade
secrets in a document filed in a lawsuit or other proceeding, but only if the
filing is made under seal and protected from public disclosure. The Parties
understand and acknowledge that nothing in this Agreement is intended to
conflict with 18 U.S.C. § 1833(b) or create liability for disclosures of trade
secrets that are expressly allowed by 18 U.S.C. § 1833(b).”



6.
Entire Agreement. The Agreement, as amended by this First Amendment, constitutes
the entire understanding and agreement among the Parties regarding the subject
matter hereof. Except as specifically amended by this First Amendment, the
Agreement is ratified and confirmed in all respects.



7.
Signatures. This First Amendment may be executed in any number of counterparts,
each of which shall be enforceable against the Parties that execute such
counterparts, and all of which together shall constitute one instrument.
Signatures received by facsimile, PDF file or other electronic format shall be
deemed to be original signatures.



IN WITNESS WHEREOF, in accordance with Section 8 of the Agreement, the
undersigned have executed this First Amendment to be effective as of the
Amendment Date, regardless of the actual date of execution.



ELEVATE CREDIT SERVICE, LLC
 
SCOTT GREEVER


     /s/ Ken Rees
 
    /s/ Scott Greever
Name: Kenneth E. Rees
 
 
Title: CEO
 
 





2

